 1

 2

 3                                                                  CLERK, U.S. DISTRICTCOURT

 4
                                                                        AUG I ~ 2019
 5
                                                                   iNTRAL DISTRICT OF CALIFORNIA
6

 7
8                               UNITED STATES DISTRICT COURT
9                              CENTRAL DISTRICT OF CALIFORNIA
io ~ UNITED STATES OF AMERICA,                        Case No.SACRl~-ooi86-DOC
i1                        Plaintiff,
12                        V.                          ORDER OF DETENTION AFTER
                                                      HEARING [Fed. R. Crim. P. 32.i(a)(6);i8
i3   LOREN MICHAEL BALDWIN,                           U.S.C. § 3143~a)~
i4                        Defendant.
i5
i6

1~          The defendant having been arrested in this District pursuant to a warrant issued
i8   by the United States District Court for the Central District of California for alleged
i9   violations of the terms and conditions of his/her supervised release; and

20          The Court having conducted a detention hearing pursuant to Federal Rule of
21   Criminal Procedure 32.1(a)(6) and 18 U.S.C. § 3i43(a),
22          The Court finds that:
23      A. (x) The defendant has not met his/her burden of establishing by clear and
24          convincing evidence that he/she is not likely to flee if released under i8 U.S.C.
25         § 3142(b)or (c). This finding is based on: defendant's unverified background

26          information and refusal to interview with Pretrial Services; no known bail

27

                                                  1
 1              resources; the instant allegarions suggests a lack ofamenability to supervision.
 2              and

 3        B. (X)The defendant has not met his/her burden of establishing by clear and

 4              convincing evidence that he/she is not likely to pose a danger to the safety of any

 5           other person or the community if released under i8 U.S.C. § 3142(b) or (c).
 6           This finding is based on: defendant's prior criminal history; history ofsubstance

 7              use history; and the instant allegations while on supervised release suggests
8            lack ofamenability to supervision.

 9 1         IT THEREFORE IS ORDERED that the defendant be detained pending further
10     revocation proceedings.

ii
12     Dated:
                                                         H     RABLE A        MN D. SPAETH
i3                                                       United States Magistrate Judge
i4

i5
i6
i~

i8
19

20
21

22

23
24

25
26

27


                                                     2
